 1

 2

 3                       IN THE UNITED STATES DISTRICT COURT
 4
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6

 7   Maria Thoensen,                           Case No. 8:19-00273-AG-DFM
 8
                 Plaintiff
 9
           vs.                                 ORDER GRANTING STIPULATION
10                                             TO DISMISS ACTION
11   CACH, LLC and
     Mandarich Law Group, LLP,
12
                 Defendants.
13

14

15

16                    Plaintiff Maria Thoensen and Defendants CACH, LLC and
17   Mandarich Law Group, LLP having stipulated to the dismissal of this action with
18   prejudice as a result of a settlement between Plaintiff Maria Thoensen and
19   Defendants CACH, LLC and Mandarich Law Group, LLP, the court hereby
20   GRANTS the stipulation to dismiss this action with prejudice as to Plaintiff Maria
21   Thoensen and without prejudice as to the remaining putative class.
22

23                    IT IS SO ORDERED.
24

25   Dated: June 12, 2019
26
                                        _____________________________
27                                           Hon. Andrew J. Guilford
28                                         United States District Judge
                                              -1-
     ORDER GRANTING
     STIPULATION TO DISMISS ACTION                      Case No. 8:19-00273-AG-DFM
